 394DECISIONSOF NATIONALLABOR RELATIONS BOARDSkilCorporationandLocal1693,UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO.Cases13-CA-8481and13-RC-1 1534April 16, 1969DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn January 23, 1969, Trial Examiner Jerry B.Stone issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaintand recommending dismissal of thecomplaint in its entirety, as set forth in the attachedTrialExaminer's 'Decision.He further found thattherewasnomeritinthePetitioner's(theparticipating labor organization and the ChargingPartyherein)objectionstotheelectionandrecommended that they be overruled in their entiretyand a certification of the results of the election heldon May 23, 1968, be issued. He further ordered thatCase 13-RC-1 1534 be severed and remanded to theRegional Director for Region 13 for further action.Thereafter, the General Counsel and the ChargingPartyfiledexceptions to the Trial Examiner'sDecision with supporting briefs, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptstheTrialExaminer's findings,' conclusions, andrecommendations.ORDERPursuant to the provisions of Section 10(c) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board hereby adopts asitsOrder the Recommended Order of the TrialExaminer, and orders that the complaint herein be,and it hereby is, dismissed in its entirety.The General Counsel and the Charging Party contend that the TrialExaminerwas incorrect in narrowly construingthe complaint and contendthatthe other evidence inthe recordestablishesthatthe Respondent was ineffecttelling the employees that it wouldbe "futile" to selecttheUnionbecause it would not bargain in any event Assumingarguendo,that thecomplaintsshould bebroadly construed,we would find,after reviewing therecord thatthe Respondent engaged in legitimate electioneering and thatthe conductcomplainedof was insufficientto establish a violation ofSection 8(a)(1) of the ActTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B STONE, Trial Examiner: This proceedingunder Section 10(b) and Section 9 of the National LaborRelationsAct, as amended, was tried pursuant to duenotice before Trial Examiner Jerry B Stone on October31, 1968, at Chicago,Illinois.The original charge in Case 13-CA-8481 was filed onJune 10, 1968, and a true copy thereof was served onRespondent- Empl9Yer on or about June 11, 1968. Thefirstamended charge in Case 13.-CA-8481 was filed onJune27, 1968, and a true copy thereof was served on theRespondent-Employer on or about July 1, 1968.Pursuant to a petition filed on April 4, 1968, in Case13-RC-11534and anagreement for consent electionexecuted and approvedMay 6, 1968, a secret-ballotelectionwas conducted under the supervision of theRegional Director of Region 13 of the National LaborRelations Board on May 23, 1968, in the unit described inthe said agreement. The numerical talley of ballots of saidelection revealed that of the valid ballots a majority of thevoteshad been cast against the participating labororganization.Thereafter timely objections to conductaffecting the results of the election were filed by thePetitioner (the participating labor organization) with acopythereofbeingdulyservedontheRespondent-Employer.Pursuant to Section 102.69 of the National LaborRelations Board's Rules and Regulations, Series 8, asamended, the said Regional Director, after reasonablenoticetoallpartiestopresentrelevantevidence,completedan investigationof the objections, reviewed allstatements made by witnesses, and carefully considered allother evidence submitted by the parties, and on August28, 1968, issued a Report on Objections, an OrderConsolidatingCases(13-CA-8481and13-RC-11534-consent),and a notice of consolidatedhearing in Cases 13-CA-8481 and 13-RC-11534. In saidreport the said Regional Director overruled Objections 2and 3, found Objection I to relate to conduct which wasthe subject of complaintallegationsinCase 13-CA-8481and that theissuesthereto raised substantial and materialfacts and questions concerning the conduct affecting theresultsof the election. The Regional Director furtherfound that Objection 4 was overruled except to the extentthat it encompassed Objection 1 The Regional Directorordered that a hearing be held to resolve Objection I andthat such hearing be consolidated with any hearing inCase 13-CA-8481 and held before a Trial Examiner. 'Objection I (13-RC-11534) avers "That the Employer,immediatelyfollowingthecommencementofthePetitioner's organizingcampaign, initiated so-called safetymeetings during which it made threats and promises to itsmaintenanceemployees."The complaint allegation (13-CA-8481) avers "on orabout May 21, 1968, Respondent-Employer, by its agentand supervisor,LeonBassett,tolditsassembledemployees that the Company would never recognize theUnion."TheGeneralCounselfurnishedpretrialclarification to reveal that the contended conduct occurredat the Elston Avenue plantsite.'The Regional Director provided that if Case 13-CA-8481 were disposedof prior to hearing,a Hearing Officer would be designated to hear therepresentation matter(I 3-RC-11534)175 NLRB No. 65 SKIL CORPORATION395The issue in this case is thus whether theRespondent-Employer engaged in the conduct alleged inthe complaint as indicated, whether such conduct violatedSection 8(a)(1) of the Act, and whether such conductconstituted objectionable conduct affecting the results ofthe election held on May 23, 1968.All parties were afforded full opportunity to participatein this proceeding and to file briefs. Briefs were filed byall parties and have been considered.Upon the entire record in the case and from myobservation of the witnesses, I hereby find as follows:'FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT-EMPLOYER'SkitCorporation, the Respondent-Employer, is, andhas been at all times material herein, a corporation dulyorganized under, and authorized to do business by, thelaws of the State of Delaware. Skit Corporation, at alltimesmaterialherein,hasengagedinthemanufacture, sale, and distribution of power drills, saws,andotherrelatedproducts.Respondent-Employermaintains a plant and general offices at 5033 NorthElstonAvenue, Chicago,Illinois,and a second plant at3500West Oakton Street, Skokie,Illinois,which are theonly two facilities involved in this proceeding. During thepast calendar year, the Respondent-Employer, in thecourseandconductofitsbusinessoperations,manufactured, sold, and distributed products valued inexcess of $500,000 and caused to be shipped across Statelines, and in foreign commerce, goods valued in excess of$50,000. Based upon the foregoing and as conceded by theRespondent-Employer, it is concluded and found that theRespondent-Employer is now, and at all times materialherein has been, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVED4Local 1693, United Brotherhood of Carpenters andJoinersofAmerica,AFL-CIO,is,and at all timesmaterial herein has been,a labor organization within themeaning of Section2(5) ofthe Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICES AND THEOBJECTION TO THE ELECTIONA. Preliminary Issues'At all times material herein, the following namedpersons occupied the positions set forth opposite theirrespective names, and have been and are now agents ofthe Respondent-Employer,acting initsbehalf within themeaning of Section 2(13) of the Act, and are supervisorswithin the meaning of Section 2(11) of the Act:John Sullivan - PresidentJamesT. Ryan -Vice President-PersonnelLeon Bassett-Vice President-OperationsLeonard Kowalski-Plant EngineerB. The Eventsof May21, 1968ItisclearandundisputedthattheRespondent-Employer held ameetingattheElstonAvenue plantsite on May 21, 1968, for employees. Thismeeting was held in the product conference room. Themeeting commenced around 3 p.m. and lasted untilaround 4 p.m. Present for management were PresidentSullivan, Vice President (personnel) Ryan, Vice President(operations) Bassett, and Plant Engineer Kowalski. Afterthemeeting started,AlexMackey, assistant treasurer,later appeared and participated in said meeting. All of themaintenance employees working that day, around 22,attended this meeting.' At this meeting Ryan, Bassett,Kowalski, and Sullivan made statements to the employeesconcerningRespondent-Employer'soppositiontotheUnion and the reasons employees did not need a union.The only issue in this case is whether Bassett told theemployees that the Respondent-Employer would neverrecognize the Union.' I credit the testimony of Bassett,Ryan, and Kowalski to the effect that Bassett did not, onMay 21, 1968, tell the employees in the meeting that theRespondent-Employer would never recognize the Union.Credibility CommentBasset,Ryan, and Kowalski, in their demeanor andtestimony, impressed me as frank, forthright, and truthfulwitnesses. Furthermore, their testimony appeared to be afull,complete, and objective recital of the facts as theyknew them. Their testimony also was convincing that aswitnesses they had a better facility at recalling in moreaccurate and precise terms the words actually said at themeeting involved.Witnesses Moore, Wilburn, and Polynice impressed meas witnesses who were attempting to tell the truth as theyknew it. However, neither Moore, Wilburn, nor Polyniceappeared to be witnesses who had the facility of beingable to recall in precise and accurate fashion the wordsspoken on May 21, 1968. Moore impressed me as awitness confused in his recollection as to most details butconvinced in his own mind of the conclusionary meaningthereof.NeitherMoore, Wilburn, nor Polynice appearedas complete and objective in their testimony to the eventsas Ryan, Bassett, and Kowalski.Certain other witnesses, Ivor Davis, Stanley Novak,andMelvinPeterson,wereadducedbytheRespondent-Employer, and while their testimony to anextent corroborated the testimony of Ryan, Bassett, andKowalski, in and of itself such testimony appearedunreliable. Thus the testimony of such witnesses was veryfragmentary and negative in nature. Furthermore, IvorDavis impressed me by his demeanor as a completely'Allcredibilityresolutions are based in whole or in part on myobservation of the witnesses'demeanor and upon a composite evaluationthereof with the logicalconsistencyof all the facts. Respondent-Employer'smotion tocorrectthe transcript,datedDecember 6, 1968,isherebygranted and the transcriptisherebycorrected.Saidmotionisherebymarkedas TX.Exh. I andis herebyreceived into the record.'The factsare baseduponthe pleadings and admissions therein.'The factsare based upon the pleadings and admissions therein.'The factsare based upon the pleadings and the-admissions therein.'The factsare based upon the composite of the credited aspects of thetestimony of all witnesses.As indicatedlater,Ifound the testimony ofRyan,Bassett,and Kowalski to be more reliable and more credible thanthat of Moore,Wilburn,and Polynice as to the areas of conflict and thuscredit thetestimonyof Ryan,Bassett, and Kowalski and discredit thetestimony of Moore,Wilburn,and Polynice in conflict therewith.'As indicatedlater herein,Ido not agree with the contentions in thebriefs of Charging Partyand General Counsel to the effect that there arenow otherissues.The issue was clearly setforth by thepleadings and bystatements at the hearing. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDunobjective witness.In sum, of all the witness, I found Ryan, Bassett, andKowalski to appear more objective, complete, and reliableintheirdemeanor and testimony, and I credit theirtestimony to the effect that Bassett did not say to theemployees,onMay21,1968,thattheRespondent-Employer would not recognize the Union.Certain Miscellaneous ContentionsIn their briefs the Charging Party and the GeneralCounsel pointed out their contentions of inconsistenciesandchangesinthetestimonyofvariousRespondent-Employer'switnesses and their contentionthat the testimony as a whole raised issues as to impliedthreats of futility of selection of a union and revealedsubtle but implied threats of refusal to recognize theUnion. It must be noted that the complaint simply andclearly alleged that onMay 21, 1968, Bassett told theassembled employees that the Company would neverrecognize theUnion.The witnesses adduced by theGeneral Counsel also testified to such direct effect. Iconstrue the issues and the litigation herein to be to thissimple point. I have carefully considered the briefs in thismatter and the entire questions and answers relating tothe various points involvedMy credibility resolutions areaspreviouslyindicated.Furthermore,however,consideringthe totality of theevidence,Ido not find orconclude that the credited evidence reveals that theRespondent-Employer, by Bassett or others, by subtlethreats, told the employees that the Company would neverrecognizetheUnion.Rather,IfindthattheRespondent-Employer, by Bassett and others, engaged inlegitimate electioneering that did not constitute conduct ofinterference, restraint, or coercin within the meaning ofSection 8 (a)(l) of the Act, or conduct that interferedimproperly with the conduct of the election held on May23, 1968.ConclusionsAccordingly, it is concluded and found that theRespondent-Employer, on May 21, 1968, did not engageinconductwhereinBassett told employees that theRespondent-Employer would never recognize the UnionItfollows therefore that the Respondent-Employer, asalleged, did not violate Section 8(a)(1) of the Act. It alsofollows that the Respondent-Employer, as averred inObjections I and 4, did not engage in conduct whichimproperly affectedthe resultsof the election held onMay 23, 1968, in Case 13-RC-11534.CONCLUSIONS OF LAW1.Respondent-Employer is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.Local 1693, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, is a labor organizationwithin the meaning of Section2(5) of the Act.3The Respondent-Employer has not engaged in unfairlabor practices, as alleged, in the complaint (13-CA-8481).4The Respondent-Employer has not engaged inconduct, as averred, improperly affecting the results of theelection held on May 23, 1968 (13-RC-1 1534)RECOMMENDED ORDER AND ORDERUpon the basis of the foregoing findings of fact andconclusions of law, I hereby1.Order that Cases 13-CA-8481 and 13-RC-11534(consent) be severed and that Case 13-RC-11534 (consent)be remanded, and it hereby is remanded, to the RegionalDirector of Region 13 of the National Labor RelationsBoard, with recommendation that Objections I and 4 beoverruled and a certification of the results of the electionheld on May 23, 1968, be issued2.Recommend that the complaint in Case 13-CA-8481be dismissed in itsentirety.